DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed July 15, 2022 has been entered.  Claims 1, 3, 4, 7 and 9-18 are pending examination.   
The previous rejections of claims 1 and 3 under 35 U.S.C. 101, claims 1, 3 and 9 under 35 U.S.C. 102 and claims 4, 7 and 10-12 under 35 U.S.C. 103 as set forth in the non-final office action mailed March 16, 2022 have been withdrawn in light of Applicants’ amendment filed July 15, 2022.  New grounds of rejection are set forth below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more. The claims recite a composition comprising  a compound of formula I:   

    PNG
    media_image1.png
    194
    614
    media_image1.png
    Greyscale

wherein R1 and R2 are each H or glucosyl, provided that at least one of R1 or R2 is glycosyl; and R is a C-C15 linear, branched, or cyclic alkly, alkenyl, or alkynl group.
This judicial exception is not integrated into a practical application because the composition could be a natural product, for example filamentous fungus Acremonium which, as evidenced by Bunyapaiboonsri et al. (Phenolic Glycosides form the Filamentous Fungus Acremonium sp. BCC 14080”, J. Nat. Prod., 71, (2008), pp. 891-894), is known to comprise:  
  
    PNG
    media_image2.png
    119
    341
    media_image2.png
    Greyscale

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only a generic composition comprising the claimed compound is claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bunyapaiboonsri et al. (Phenolic Glycosides form the Filamentous Fungus Acremonium sp. BCC 14080”, J. Nat. Prod., 71, (2008), pp. 891-894).
Regarding claim 1, Bunyapaiboonsri et al. disclose filamentous Fungus comprising 4-O-methylglucophyranoside (Abstract, page 891):

    PNG
    media_image2.png
    119
    341
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 3, 4, 7 and 9-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759